FILED
2/16/2015 4:26:23 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez

                                              CAUSE NO. 2012-CI-14023

             IN THE MATTER OF                                   §              IN THE DISTRICT COURT
                                                                                           FILED IN
             THE MARRIAGE OF                                    §                   4th COURT OF APPEALS
                                                                §             BEXARSAN    ANTONIO,
                                                                                       COUNTY,       TEXAS
                                                                                                   TEXAS
             ALICIA BRYAN HAYNES                                §                   02/26/2015 1:20:54 PM
             AND                                                §                       KEITH E. HOTTLE
             JUSTIN V. HAYNES                                   §             166TH JUDICIAL Clerk
                                                                                                DISTRICT

                                    JUSTIN V. HAYNES’ NOTICE OF APPEAL

             TO THE HONORABLE JUDGE OF SAID COURT:

                     COMES NOW JUSTIN V. HAYNES in the above-styled and numbered cause and files,

             pursuant to Texas Rule of Appellate Procedure 27.1, this Notice of Appeal perfecting his appeal

             to the Fourth Court of Appeals, San Antonio, Texas, from any final judgment rendered in this

             proceeding.

                                                                Respectfully submitted,

                                                                /s/ Ryan G. Anderson__________
                                                                Ryan G. Anderson
                                                                State Bar No. 00783546
                                                                LAW OFFICES OF RYAN G. ANDERSON, PLLC
                                                                115 E. Travis, Suite 1403
                                                                San Antonio, Texas 78205
                                                                Tel: (210) 399-0198
                                                                Fax: (210) 855-5050
                                                                ryan@rgalawpc.com

                                                                Richard O. Orsinger
                                                                State Bar No. 15322500
                                                                Amber Alwais
                                                                State Bar No. 00796953
                                                                MCCURLEY ORSINGER MCCURLEY NELSON
                                                                & DOWNING, L.L.P.
                                                                1717 Tower Life Building
                                                                San Antonio, Texas 78205
                                                                Tel: (210) 225-5567
                                                                Fax: (210) 267-7777
                                                                Attorneys for the Justin V. Haynes
                               CERTIFICATE OF SERVICE

       I certify that on February 16, 2015, a true and correct copy of this document was served
by certified mail, return receipt requested, facsimile, or other method allowed pursuant to the
Texas Rules of Procedure on:

Whitney N. Rawlinson
Eric Lipper
HIRSCH & WESTHEIMER, P.C.
1415 Louisiana, 36th Floor
Houston, Texas 77002

Biff Pennypacker
WILSON, PENNYPACKER & THOMPSON LLP
8620 N. New Braunfels, Suite 101
San Antonio, Texas 78217

Attorneys for Alicia Bryan Haynes



                                                   /s/ Ryan G. Anderson__________
                                                   RYAN G. ANDERSON




                                              2